DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, 10, and 15 of U.S. Patent No. 10,721,499 in view of US PG Pub 2015/0058709 to Zaletel and US PG Pub 2011/0225515 to Goldman.

Instant Application # 17/247,570
US Patent 10,721,499
1. A method for live video streaming using an external device, the method comprising:…the mobile computing device executing a client application, the client application configured to render and display a social timeline of content exchanged on a social media platform; 



connecting an external camera device to a mobile computing device




broadcasting, over a network, a live video stream captured by the external camera to a plurality of viewing devices via the social media platform; 



receiving, by the client application, engagements from the plurality of viewing devices during a course of the live video stream, the engagements including signals of appreciation from viewers of the live video stream, the signals of appreciation being associated with timestamps in the live video stream; and 

rendering user interface (UI) icons on a display screen of the mobile computing device based on the timestamps associated with the signals of appreciation.

1. A system comprising:…a client application, executable by a first source device, configured to render a timeline of social content from accounts linked to an account of a user of the client application in a connection graph, the client application configured to broadcast a first live feed video stream via the video broadcasting platform to the plurality of viewing devices..
Zaletel discloses (¶0030, ¶0056) another electronic device, such as external camera device, is connected with one of the portable electronic devices.

video broadcasting platform, executable by a server, configured to enable a plurality of source devices to broadcast live feed video streams, over a network, to a plurality of viewing devices;

associate real-time engagements with times in the first live feed video stream based on timestamp packets that have been added to frames in the first live feed video stream by the plurality of viewing devices




provide, over the network, indications of the real-time engagements to the viewing device and the first source device during a course of the first live feed video stream such that the real-time engagements are provided back to the viewing device…wherein icons representing the real-time engagements are triggered to be displayed on the client application 



1. …wherein icons representing the real-time engagements…removed when a predetermined interval elapses after the associated times.
3. The method of claim 1, wherein a UI icon is displayed on the display screen for a predetermined period of time, the method comprising: moving the UI icon from a first location to a second location during the predetermined period of time. 

5. The system of claim 1, wherein the icons move from a first location to a second location during the predetermined interval.
4. The method of claim 1, further comprising: displaying the live video stream on the display screen of the mobile computing device, wherein the UI icons are overlaid on the displayed live video stream. 

Goldman discloses (¶0072) that the system provides visual overlays of the user’s communication over the social network.

5. The method of claim 4, wherein the engagements include comments and viewer join notifications, wherein the comments and the viewer join notifications are overlaid on the displayed live video stream. 

Goldman discloses (¶0072, ¶0077) that the system provides visual overlays of the user’s chat communication over the social network, and when a user joins the social venue, their graphical representation is overlaid.
6. The method of claim 1, wherein a signal of appreciation is a type of user-provided engagement in which a viewer expresses approval at a particular time in the live video stream, wherein a timestamp associated with the signal of appreciation corresponds to the particular time. 

10. The system of claim 1, wherein a timestamp packet is added in response to receipt of a user gesture on a user interface displaying the first live feed video stream.
7. The method of claim 1, wherein the UI icons include a first icon and a second icon, the first icon representing a first signal of appreciation provided by a first viewing device, the second icon representing a second signal of 




1. …wherein icons representing the real-time engagements…removed when a predetermined interval elapses after the associated times.
9. The method of claim 7, wherein the first icon moves from a first location on the display screen to a second location on the display screen during the display of the first icon, wherein the second icon moves from a third location on the display screen to a fourth location on the display screen during the display of the second icon. 

5. The system of claim 1, wherein the icons move from a first location to a second location during the predetermined interval.
11. The non-transitory computer-readable medium of claim 10, wherein the external camera device is connected with the mobile computing device using a Wi-Fi connection. 

Zaletel discloses (¶0054, ¶0057, ¶0140) that the electronic devices communicates via Wi-Fi network.
12. The non-transitory computer-readable medium of claim 10, wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to: switch a video source of the live video stream to a 


Claims 10 and 13-20 include similar claim language as above claims.

See similar claims as mentioned above.


Based on the above analysis, it is obvious that a system of broadcasting live video stream of patented application further modifying by connecting external camera device to the mobile device as taught by Zaletel and by displaying engagements icons overlaid on the display as taught by Goldman in order to obtain media from multiple angles with a vantage point that is different than the user’s vantage point and to share users viewing experience with each other at the same time.

Claims 1, 10-12, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 6, and 16 of U.S. Patent No. 10,187,666 in view of US PG Pub 2011/0225515 to Goldman.
Instant Application # 17/247,570
US Patent 10,187,666
1. A method for live video streaming using an external device, the method comprising: connecting an external camera device to a mobile computing device, the mobile computing device executing a client application, the client application configured to render and display a social timeline of content exchanged on a social media platform; 













receiving, by the client application, engagements from the plurality of viewing devices during a course of the live video stream, the engagements including signals of appreciation from viewers of the live video stream, the signals of appreciation being associated with timestamps in the live video stream; and 













rendering user interface (UI) icons on a display screen of the mobile computing device based on the timestamps associated with the signals of appreciation.





the video broadcasting service configured to receive engagements from the plurality of viewing devices during a course of the live feed media stream, associate each engagement with a moment of time, and provide engagement indications with the broadcast video stream to the mobile computing device and the plurality of viewing devices, the engagements including signal of approvals provided by users of the plurality of viewing devices during the course of the live feed media stream,
Goldman discloses (abstract, ¶0095, ¶0097) that the users express emotional reactions to the media content streamed in real-time, where the reactions are stored in time association with the streaming media content;

provide engagement indications with the broadcast video stream to the mobile computing device and the plurality of viewing devices …


16. The system of claim 13, wherein the external device is communicatively coupled to the mobile computing device via a Wi-Fi network connection.

	
12. The non-transitory computer-readable medium of claim 10, wherein the executable instructions include instructions that when executed by the 



See similar claims as mentioned above.


Based on the above analysis, it is obvious that a system of broadcasting live video stream using external camera device of patented application further modifying by associating reactions with timestamps in the video stream as taught by Goldman in order to share users viewing experience with each other at the same time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2016/0057457 to Clements (“Clements”) in view of US PG Pub 2015/0058709 to Zaletel (“Zaletel”) and US PG Pub 2011/0225515 to Goldman (“Goldman”).
Regarding claim 1, A method for live video streaming using an external device” reads on the creation of a live video broadcasting mobile application for social sharing of digital streamed video data (abstract, claim 1) disclosed by Clements and represented in Fig. 1.  Clements also discloses (¶0013, ¶0046) 
As to “the method comprising:…the mobile computing device executing a client application, the client application configured to render and display a social timeline of content exchanged on a social media platform” Clements discloses (¶0013, claim 1) that the LiveFromMe service which is a part of CDN that includes a server is connected, via the Internet, with the smart device having the social media application as represented in Fig. 1 (elements 104, 110, 116); (¶0014) the user activates the LFM application on a smart device, a streaming video broadcast may be created. A data stream of video is passed via a communication path being established between the smart device and the LiveFromMe service.  Clements further discloses (¶0034, ¶0035) that the user of the smart device broadcasts a live video feed into their social network timeline.
As to “broadcasting, over a network, a live video stream captured by the external camera to a plurality of viewing devices via the social media platform” Clements discloses (¶0013, ¶0014) the user activates the LFM application on a smart device and a streaming video broadcast may be created; a data stream of video is passed via a communication path being established between the smart device and the LiveFromMe service and delivered to other recipients with LFM application as represented in Fig. 1.

Combination of Clements and Zaletel meets all the limitations of the claim except “receiving, by the client application, engagements from the plurality of viewing devices during a course of the live video stream, the engagements including signals of appreciation from viewers of the live video stream, the signals of appreciation being associated with timestamps in the live video stream.”  However, Goldman discloses (abstract, ¶0095, ¶0097) that the users express emotional reactions to the media content streamed in real-time, where 
As to “rendering user interface (UI) icons on a display screen of the mobile computing device based on the timestamps associated with the signals of appreciation” Goldman discloses (¶0097, ¶0098) that the emotive activity/reactions of the users during presentations of the content is stored in the database, and when the content is presented to other users at the later time, then their emotive activity correlates in time with the video content is presented to other users.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Clements and Zaletel’s systems by associating user engagements with times added to video stream and displaying icons representing engagements based on the associated times as taught by Goldman in order to share users viewing experience with each other at the same time (¶0007).

Regarding claim 4, “The method of claim 1, further comprising: displaying the live video stream on the display screen of the mobile computing device, wherein the UI icons are overlaid on the displayed live video stream” Goldman discloses (¶0072) that the system provides visual overlays of the user’s communication over the social network.

claim 5, “The method of claim 4, wherein the engagements include comments and viewer join notifications, wherein the comments and the viewer join notifications are overlaid on the displayed live video stream” Goldman discloses (¶0072, ¶0077) that the system provides visual overlays of the user’s chat communication over the social network, and when a user joins the social venue, their graphical representation is overlaid.

Regarding claim 6, “The method of claim 1, wherein a signal of appreciation is a type of user-provided engagement in which a viewer expresses approval at a particular time in the live video stream, wherein a timestamp associated with the signal of appreciation corresponds to the particular time” Goldman discloses (abstract, ¶0095, ¶0097) that the users express emotional reactions, such as clapping, to the media content streamed in real-time, where the reactions are stored in time association with the streaming media content as represented in Fig. 19 (element 1980).

Regarding claim 7, “The method of claim 1, wherein the UI icons include a first icon and a second icon, the first icon representing a first signal of appreciation provided by a first viewing device, the second icon representing a second signal of appreciation provided by a second viewing device, the first signal of appreciation being associated with a first timestamp in the live video stream such that the rendering of the first icon is triggered at a time indicated by the first timestamp, the second signal of appreciation being associated with a 

Regarding claim 10, see rejection similar to claim 1.

Regarding claim 11, “The non-transitory computer-readable medium of claim 10, wherein the external camera device is connected with the mobile computing device using a Wi-Fi connection” Zaletel discloses (¶0054, ¶0057, ¶0140) that the electronic devices communicates via Wi-Fi network.

Regarding claim 12, “The non-transitory computer-readable medium of claim 10, wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to: switch a video source of the live video stream to a camera on the mobile computing device” Zaletel discloses (¶0053) that the system comprises a plurality of portable electronic devices with a camera and a server as represented in Fig. 2 (elements 201A-D); (¶0030, ¶0056) another electronic device, such as external camera device, is connected with one of the portable electronic devices, where 

Regarding claim 15, see rejection similar to claim 4.

Regarding claim 16, see rejection similar to claim 1.

Regarding claim 17, see rejection similar to claim 7.

Regarding claim 20, see rejection similar to claim 11.

Claims 2, 3, 8, 9, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Zaletel and Goldman, and further in view of US PG Pub 2015/0015690 to Roh (“Roh”).
Regarding claim 2, combination of Clements, Zaletel, and Goldman meets all the limitations of the claim except “The method of claim 1, further comprising: removing, by the client application, a UI icon from the display screen after expiration of a period of time.”  However, Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and moved away from the center 

Regarding claim 3, “The method of claim 1, wherein a UI icon is displayed on the display screen for a predetermined period of time, the method comprising: moving the UI icon from a first location to a second location during the predetermined period of time” Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and moved away from the center to the corner of the screen after a predetermined time (e.g., 2 seconds).

Regarding claim 8, “The method of claim 7, wherein the first icon is removed from the display screen when a predetermined interval elapses after the time indicated by the first timestamp, and the second icon is removed from the display when a predetermined interval elapses after the time indicated by the second timestamp” Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and moved away from the center to the corner of the screen after a predetermined time (e.g., 2 seconds).

claim 9, “The method of claim 7, wherein the first icon moves from a first location on the display screen to a second location on the display screen during the display of the first icon, wherein the second icon moves from a third location on the display screen to a fourth location on the display screen during the display of the second icon” Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and moved away from the center to the corner of the screen after a predetermined time (e.g., 2 seconds).

Regarding claim 13, see rejection similar to claim 2.

Regarding claim 14, see rejection similar to claim 3.

Regarding claim 18, see rejection similar to claim 8.

Regarding claim 19, see rejection similar to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425